                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE


JOHN R. COATES, and wife,
MELINDA H. COATES,

       Plaintiffs,

vs.                                                                     Case No: 3:20-CV-496

LOWE’S HOME CENTERS, LLC;                                               Jury Demand
LOWE’S COMPANIES, INC.; LOWE’S
HOME IMPROVEMENT, LLC;
LOWE’S KNOXVILLE, INC.; and
NORTH KNOXVILLE LOWE’S
STORE #0637

       Defendants.


                                    NOTICE OF REMOVAL


       Comes now the Defendant, Lowe’s Home Centers, LLC, (hereinafter “Lowe’s) in its own

capacity and on behalf of incorrectly sued Defendants, Lowe’s Companies, Inc.; Lowe’s Home

Improvement, LLC; Lowe’s Knoxville, Inc.; and North Knoxville Lowe’s Store #0637, by and

through its undersigned counsel, pursuant to 28 U.S.C.A. Section 1441, et seq., and respectfully

removes the above-styled cause of action to Federal Court as follows:

       1.      The above styled cause of action was commenced by Plaintiffs filing a Complaint on

or about October 13, 2020, in the Circuit Court for Knox County, Tennessee. A copy of the Plaintiffs’

Complaint in that action is attached to this Notice as Exhibit A. Lowe’s was served on October 20,

2020; less than thirty (30) days prior to filing this Notice. A copy of the Summons and Notice of

Service of Process is attached as Exhibit B.

       2.      In the Complaint, Plaintiffs assert a liability claim for civil damages against Lowe’s.

Plaintiff, John R. Coates, alleges he was injured when he was suddenly and without warning struck in



Case 3:20-cv-00496-DCLC-DCP Document 1 Filed 11/17/20 Page 1 of 3 PageID #: 1
the back of his head by a falling jack post while shopping at a Lowe’s store for home supplies. The

Plaintiffs allege that Lowe’s was negligent and reckless in its conduct. In their Complaint, Plaintiffs

seek compensatory damages from Lowe’s in the amount of Four Hundred Thousand Dollars

($400,000.00); $350,000.00 for Plaintiff John Coates and $50,000.00 for his wife, Melinda H. Coates.

       3.      At the time of the commencement of this action, Plaintiffs were, and are now believed

and alleged to be citizens and residents of Tennessee. The sole member of the proper Defendant

LLC, Lowe’s Home Centers, LLC, is a North Carolina Corporation doing business in the State of

Tennessee.

       4.      As a result of the complete diversity of citizenship of the parties, and the fact that

Plaintiffs have sued Lowe’s in the amount, exclusive of interest and costs, exceeding $75,000.00,

Lowe’s submits that pursuant to 28 U.S.C.A. Section 1441, et seq., it is entitled to have this action

removed to this Honorable Court.

       5.      Less than thirty (30) days have elapsed since Lowe’s was served with a Summons and

a copy of the Complaint in the above-styled cause of action.

       WHEREFORE, Lowe’s hereby removes the above-styled cause of action from the Circuit

Court for Knox County, Tennessee, to the United States District Court for the Eastern District of

Tennessee, Northern Division.

       Respectfully submitted this 17th day of November, 2020.


                                                       s\Clint J. Woodfin____
                                                       CLINT J. WOODFIN (BPR #016346)
                                                       ANDREW N. FIRKINS (BPR #033982)
                                                       Attorneys for Defendants
                                                       800 South Gay Street, Suite 1400
                                                       Knoxville, Tennessee 37929
                                                       (865) 673-8516 (Office)
                                                       (865) 673-8972 (Fax)




Case 3:20-cv-00496-DCLC-DCP Document 1 Filed 11/17/20 Page 2 of 3 PageID #: 2
                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 17th, 2020 the Clerk of Court was requested to file a copy
of the foregoing Notice. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by regular
U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                                          s/ Clint J. Woodfin
                                                          CLINT J. WOODFIN (BPR #016346)
                                                          Attorney for Defendants
                                                          800 South Gay Street, Suite 1400
                                                          Knoxville, Tennessee 37929
                                                          (865) 673-8516 (Office)
                                                          (865) 673-8972 (Fax)




Case 3:20-cv-00496-DCLC-DCP Document 1 Filed 11/17/20 Page 3 of 3 PageID #: 3
